Title: From James Madison to Elias Boudinot, 17 January 1804 (Abstract)
From: Madison, James
To: Boudinot, Elias


17 January 1804, Department of State. “Your letter of the 5th. Novr. with the documents enclosed containing the result of your investigations respecting the charges made by George Brening [Breining] against Henry Voight, the Chief Coiner of the Mint, were duly laid before the President of the U. States, by whose direction I have the honor to acquaint you that the exculpatory evidence adduced on this occasion has satisfied him that the charges against Mr. Voight are without foundation.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


